t c memo united_states tax_court rahim a and lisa r munshi petitioners v commissioner of internal revenue respondent docket no filed date rahim a munshi pro_se maria murphy for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure all section references are to the sec_1 in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether petitioners are entitled to schedule c depreciation expense in the amount of dollar_figure and whether petitioners are entitled to schedule c rental expense in the amount of dollar_figure some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference petitioners resided in cerritos california at the time of the filing of this petition because the activities herein were conducted by rahim a munshi all further references to petitioner will be to mr munshi during the year at issue petitioner was a full-time engineer in the aerospace department of northrop corporation for some time because of defense cutbacks and company layoffs petitioner had become concerned about job security he decided to go into real_estate as another source_of_income and obtained a real_estate salesperson license on date after obtaining his license petitioner researched real_estate offices to find a place to hang his real_estate license petitioner became associated as a real_estate salesperson with real_estate plus inc rep which was operated by broker wray beihagi pursuant to the real_estate special commission choices agreement signed by petitioner on date respondent conceded dollar_figure of the schedule c rental expense petitioners conceded that they received interest_income of dollar_figure petitioner was to receive a 100-percent commission from the listing and selling of real properties however petitioner was required to pay rep dollar_figure per month for sharing a desk and dollar_figure at the close of any escrow in addition petitioner was required to pay for all board_of realtors and multiple listing service mls fees listing input fees real_estate forms advertising stationery real_estate signs and stamps further petitioner was to keep track of and was charged for all telephone calls facsimiles copy paper use of rep's conference room and computer time if charges were incurred petitioner considered these expenses an additional rental expense petitioner received monthly bills from rep which charged fees for the support services that were used by petitioner petitioner did not pay these bills promptly because he was not selling properties petitioner usually paid these bill sec_2 to months late in or petitioner purchased a macintosh 2x computer petitioner also purchased a color monitor laser printer copy machine and facsimile machine in addition petitioner purchased extensive software which he used in part to access the mls service petitioner allegedly obtained a loan petitioner was invited to supplement the record with copies of billing statements receipts invoices or canceled checks to support his claimed deduction for rental expense within days after trial no such documents have been submitted in the amount of dollar_figure from his credit_union to purchase all of this equipment petitioner kept his computer in a garage that he had converted into an office petitioner spent an average of to hours each evening in his garage office generally petitioner spent more time in the garage office during the weekends petitioner spent much of this time setting up the computer installing the software debugging the system and learning how to use the computer and software in addition petitioner spent time learning to use mls although the computer allegedly was primarily used for petitioner's real_estate activities he has recently installed some computer games for his children petitioner kept no records of the amount of time he devoted to his real_estate activity in during his first years as a real_estate salesperson petitioner learned the basics of how to be a real_estate salesperson by attending seminars and training courses or teaching himself petitioner learned how to make cold calls do appraisals download data and use mls during petitioner had no income from his real_estate activity and did not have any clients however respondent did petitioner's opportunity to supplement the record wa sec_4 extended to include a copy of the loan agreement see supra note it is unclear whether the software for the mls service was purchased prior to petitioner's obtaining his real_estate license and becoming associated with rep not contend that petitioner was not carrying on this activity or that sec_183 is involved herein depreciation on the schedule c attached to petitioner's return petitioner claimed a deduction in the amount of dollar_figure for depreciation this deduction pertains to the computer and other equipment allegedly purchased for dollar_figure respondent disallowed this entire amount a taxpayer may deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any claimed deductions rule a 292_us_435 290_us_111 this includes the burden of substantiating the amount and purpose of the item claimed 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs however if certain claimed deductions are not adequately substantiated we are permitted to estimate them provided we are convinced from the record that the taxpayer has incurred such expenses and we have a basis upon which to make an estimate 39_f2d_540 2d cir 85_tc_731 sec_167 provides in part for a depreciation deduction with respect to property used in a trade_or_business depreciation allows the taxpayer to recover the cost of the property used in a trade_or_business or for the production_of_income 274_us_295 3_tc_381 affd 148_f2d_879 5th cir to substantiate entitlement to a depreciation deduction the taxpayer must show that the property was used in a trade_or_business or other profit-seeking activity in addition the taxpayer must establish the property's depreciable basis e g 28_tc_845 affd 267_f2d_39 6th cir kerrigan v commissioner tcmemo_1995_483 greenway v commissioner tcmemo_1980_97 petitioner has failed to substantiate any depreciable basis for the office equipment according to petitioner's testimony he obtained a loan in the amount of dollar_figure which he used to purchase various pieces of office equipment in or however petitioner has failed to present detailed testimony the loan agreement or any other documentation such as receipts invoices or canceled checks to substantiate the cost of such equipment thus petitioner has failed to substantiate any depreciable basis for the equipment moreover petitioner has failed to substantiate the extent to which the office equipment was used in his trade_or_business or other profit-seeking activity accordingly we sustain respondent on this issue rental expense on the schedule c attached to petitioner's return petitioner claimed a deduction in the amount of dollar_figure for rental expense respondent has allowed dollar_figure according to petitioner's testimony he received bills from rep for various support services that he used during however petitioner presented no documentation such as receipts invoices canceled checks or detailed testimony to substantiate the amounts he spent or the amounts charged by rep for support services thus petitioner has failed to substantiate the amount disallowed accordingly we sustain respondent on this issue to reflect the concessions in this case decision will be entered under rule
